Allen, J.
The recital of the evidence as stated above fully justifies the refusal of bis Honor to grant the motion of the defendant for judgment of nonsuit, and is ample to sustain the allegations of fraud.
If, however, there was no fraud in the transaction, the evidence shows that the defendant Graves was the agent of the plaintiff for the collection of the policies; that be collected $500, and has only paid to her $300, and be would of course be required to pay to her the balance of the money in bis bands.
Tbe receipts purporting to cover the entire amounts collected by the defendant Graves are only prima fcicie evidence of their correctness, and would not preclude the plaintiff from showing the true amount of the money paid to her.
“When a receipt is evidence of a contract between parties it stands on the same footing with other contracts in writing, and cannot be contradicted or varied by parol evidence; but when it is an acknowledgment of the payment of money or of the delivery of goods, it is merely prima facie evidence of the fact which it recites, and may be contradicted by oral testimony. 1 Greenleaf on Evidence, sec. 308; Reid v. Reid, 2 Dev., 247; Wilson v. Derr, 69 N. C., 137.” Harper v. Dail, 92 N. C., 397.
The cases in our reports in support of this proposition are numerous.
The exception to the charge upon the ground that the committee from the lodge were not the agents of the defendant Graves, and that therefore be is not bound by their representations would be entitled to more con*445sideration but for the fact that at that time the inquiry was pending before the jury as to the liability of the Masonic Order as well as the liability of the defendant Graves, and as the Masonic Order was relying upon the plea of payment and of the receipt procured by the members of the committee it was proper for the judge to charge the jury that if they made misrepresentations in order to procure the receipts that the plaintiff would not be bound by them.
These are the exceptions principally relied on by the defendant.
We have, however, examined all of the exceptions, and find
No error.